

114 S585 IS: American Natural Gas Security and Consumer Protection Act
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 585IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Markey (for himself, Mr. Franken, Mr. Sanders, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Natural Gas Act with respect to the exportation of natural gas, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the American Natural Gas Security and Consumer Protection Act.
		2.Authorization for
 the Exportation of Natural GasSection 3(a) of the Natural Gas Act (15 U.S.C. 717b(a)) is amended—
 (1)in the first sentence, by striking (a) After six months and inserting the following:  (a)In general (1)Authorization for the importation of natural gas (A)ProhibitionAfter 6 months;
 (2)in the second sentence, by striking The Commission and inserting the following:  (B)Issuance of ordersThe Commission; 
 (3)in the third sentence, by striking The Commission and inserting the following:  (C)ModificationThe Commission;
 (4)in paragraph (1)(A) (as so designated), by striking export any natural gas from the United States to a foreign country or;
 (5)in paragraph (1)(B) (as so designated), by striking exportation or; and
 (6)by adding at the end the following:
				
					(2)Authorization for the Exportation
				of Natural Gas
 (A)ProhibitionNo person shall export any natural gas from the United States to a foreign country without first having secured an order of the Secretary of Energy authorizing the exportation.
 (B)Issuance of ordersOn receiving an application, the Secretary of Energy may issue an order authorizing a person to export natural gas from the United States to a foreign country if the Secretary of Energy determines that the proposed exportation is consistent with the public interest, in accordance with the regulations promulgated pursuant to paragraph (3)(B).
 (C)ModificationThe Secretary of Energy may by order grant an application submitted under subparagraph (B), in whole or in part, with such modifications and on such terms and conditions as the Secretary of Energy determines necessary.
 (D)TimingThe Secretary of Energy shall not issue an order under this paragraph prior to the date on which the Secretary of Energy promulgates final regulations pursuant to paragraph (3)(B).
						(3)Public interest determination for export applications
 (A)NEPA reviewIn accordance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the Secretary of Energy shall issue a detailed statement on the environmental impact of the issuance of an order under paragraph (2), including a summary of an analysis conducted on the impact of the extraction of exported natural gas on the environment in communities where the natural gas is extracted.
						(B)Regulations
 (i)DeadlineNot later than 2 years after the date of enactment of this paragraph and after notice and public comment, the Secretary of Energy shall promulgate final regulations to establish the processes for purposes of issuing an order under paragraph (2) for determining whether a proposed exportation of natural gas from the United States to a foreign country is in the public interest.
 (ii)ContentsRegulations promulgated pursuant to clause (i) shall require the Secretary of Energy to determine, with respect to each application for exportation of natural gas from the United States to a foreign country, whether the exportation is in the public interest through—
 (I)use of the latest available data on current and projected United States natural gas demands, production, and price;
 (II)consideration of the effects of the natural gas exports on—
 (aa)household and business energy expenditures by electricity and natural gas consumers in the United States;
 (bb)the economy, jobs, and manufacturing of the United States, including the effects on wages, investment, and energy-intensive and trade-exposed industries, as determined by the Secretary;
 (cc)the energy security of the United States, including the ability of the United States to reduce the reliance of the United States on imported oil;
 (dd)the conservation of domestic natural gas supplies to meet the future energy needs of the United States;
 (ee)the potential for natural gas use in the transportation, industrial, and electricity sectors of the United States;
 (ff)the ability of the United States to reduce greenhouse gas emissions;
 (gg)the national security and foreign policy of the United States; (hh)domestic natural gas supply and availability, including the effects on pipelines and other infrastructure;
 (ii)the balance of trade in the United States; and
 (jj)other issues determined relevant by the Secretary; and
 (III)consideration of the detailed statement issued under subparagraph (A).
								(4)Exemptions
 (A)In generalParagraph (2) does not apply with respect to any order authorizing the exportation of natural gas if the natural gas that would be exported as a result of the order is exported solely to meet a requirement imposed pursuant to—
 (i)part B of title II of the Energy Policy and Conservation Act (42 U.S.C. 6271 et seq.);
 (ii)section 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702); or
 (iii)section 5(b) of the Trading with the Enemy Act (50 U.S.C. App. 5(b)).
 (B)Issuance of ordersIn the case of an order described in subparagraph (A), the Secretary of Energy may issue the order without modification or delay after receiving an application..
 3.EffectNothing in this Act or an amendment made by this Act affects the authority in section 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) regarding the importation or exportation of natural gas to a nation with which there is in effect a free trade agreement.